Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered September 19, 2005 in a personal injury action. The order, insofar as appealed from, denied plaintiffs cross motion insofar as it sought to strike the amended answer of defendants David E. Lehman and Linda Lehman.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Simet v Coleman Co., Inc. (42 AD3d 925 [2007]). Present — Scudder, PJ, Centra, Lunn and Fahey, JJ.